Case: 20-10254     Document: 00515807613         Page: 1     Date Filed: 04/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 20-10254                       April 5, 2021
                                                                   Lyle W. Cayce
                                                                        Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jordan Lee Bell,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:17-CR-58-1


   Before Jones, Clement, and Graves, Circuit Judges.
   Per Curiam:*
          Jordan Lee Bell appeals the sentence imposed by the district court
   following the revocation of his lifetime term of supervised release for
   possession of child pornography.        The district court revoked Bell’s
   supervised release for violations of the truthfulness condition, the
   pornography condition and the social networking condition. Bell pleaded


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10254       Document: 00515807613            Page: 2    Date Filed: 04/05/2021




                                      No. 20-10254


   true to the allegations that he possessed “pornographic matter,” later lied
   about it, and created user accounts on various social networking sites.
   However,      Bell   objected     that   the      pornography     condition    was
   unconstitutionally vague, in violation of his due process rights, and
   overbroad, in violation of his First Amendment rights. The district court
   overruled Bell’s objections, revoked his supervised release, and sentenced
   him to the statutory maximum of twenty-four months imprisonment
   followed, again, by a life term of supervised release. Bell now challenges the
   re-imposition of two conditions of supervised release: (1) the condition
   prohibiting Bell from possessing, in relevant part, “any pornographic
   matter” (pornography condition); and (2) the condition prohibiting him
   from using or possessing “any gaming consoles . . . or devices without prior
   permission from the probation officer” (gaming console condition).
           We review Bell’s preserved due process and First Amendment
   challenges to the pornography condition for an abuse of discretion. See
   United States v. Abbate, 970 F.3d 601, 603 (5th Cir. 2020) petition for cert. filed,
   (U.S. Jan. 25, 2021)(No. 20-6923). As Bell correctly concedes, his arguments
   are foreclosed by Abbate. See id. at 603-06.
          Because Bell did not raise it in the district court, we review for plain
   error his assertion that the gaming console condition is overbroad and should
   be modified to prohibit him only from possessing gaming consoles with
   internet connectivity. See id. at 606. Bell’s child pornography conviction and
   the revocation at issue were primarily based upon his repeated usage of the
   internet to access sexually explicit material, and the district court clearly
   intended the condition at issue to prevent Bell from using a gaming console’s
   internet-access features. See id. at 607. Although the Government stresses
   that the probation officer could more easily enforce the condition if it were
   left unmodified, we have authority to address it expeditiously here.
   Accordingly, we modify the condition as follows: Bell is prohibited from



                                            2
Case: 20-10254     Document: 00515807613          Page: 3   Date Filed: 04/05/2021




                                   No. 20-10254


   using or possessing any gaming console or device that allows for internet
   access without prior permission from the probation officer.
         The judgment of the district court is AFFIRMED as MODIFIED.




                                        3